Citation Nr: 0512182	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  98-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that, in an April 2003 correspondence the 
veteran requested a hearing.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing, 
as per a signed July 2003 correspondence.  As the record does 
not contain further indication that the veteran or his 
representative has requested that the hearing be rescheduled, 
the Board deems the veteran's April 2003 request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004). 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran's claimed psychiatric disorder is related to 
his active service.

3.  There is no competent medical evidence of record showing 
that the veteran's arthritis is related to his active 
service.  

CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's active service and may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Arthritis was not incurred in or aggravated by the 
veteran's active service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the November 1997 rating decision, the April 
1998 statement of the case, September 2002 RO letter, the 
October 2003 Board remand, the March 2004 RO letter, and the 
January 2005 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The veteran was also given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claims, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in November 1997, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in September 
2002, the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the September 2002 letter was provided 
to the claimant following the November 1997 decision 
initially adjudicating the claims on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, the April 1998 statement of the case, the October 
2003 Board remand, the March 2004 RO letter, and the January 
2005 supplemental statement of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

As well, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters and a statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In this case, in a November 1997 rating decision, the RO 
declined to reopen the veteran's previously denied claims of 
service connection for a psychiatric disorder and for 
arthritis.  Following an October 2003 Board decision that 
reopened the veteran's claims and a remand for the 
development of additional evidence, the case is once again 
before the Board.  At present, the veteran is seeking service 
connection for a claimed psychiatric disorder and for 
arthritis. 

Service Connection for a Psychiatric Disorder

The medical evidence of record includes service medical 
records dated between January 1968 and March 1970.  Review of 
these records reveals no complaints of, no diagnosis of, and 
no treatment for any psychiatric conditions. 

The record includes a VA treatment report dated in August 
1971.  The treatment report indicates that the veteran was 
admitted because of nervousness, irritability and aggressive 
ideation.  During a mental status examination, the examiner 
noted that the veteran's thought content did not show any 
abnormalities, and he did not have any problem with delusions 
or ideations.  The examiner diagnosed the veteran with 
anxiety disorder by history.

The record also contains VA treatment reports dated between 
August 1998 and May 2000.  These treatment reports contain 
various notes where neuropsychiatric condition was listed as 
one of the veteran's problems and assessments.  However, 
these notes do not contain any definitive medical opinions 
diagnosing the veteran with a psychiatric disorder or linking 
his claimed psychiatric disorder to his active service.  In a 
treatment report dated in August 1998 the veteran reported 
feeling anxious and depressed and claimed to be experiencing 
flashbacks to his experiences in Vietnam.  The examiner found 
that the veteran was: non-anxious, coherent, relevant, well 
oriented, not delusional, not hallucinating, not suicidal, 
and not homicidal.  The veteran's judgment and insight were 
also found to be good.  The examiner ruled out post-traumatic 
stress disorder, and provided a diagnosis of anxiety disorder 
not otherwise specified. 

The VA examined the veteran in July 2000.  The veteran 
reported that in 1971 he was admitted to the medical service 
and was later transferred to the psychiatric service for one 
month.  The examiner noted that the veteran was last seen in 
1998 and was referred to the Drug Dependence Treatment 
Program because he tested positive for cannabis.  The veteran 
indicated that he has not received psychiatric treatment 
elsewhere.  The veteran reported reading magazine articles 
about Vietnam obsessively, and also thinking about Vietnam 
obsessively.  The examiner indicated that the veteran: was 
casually dressed and groomed; was alert, aware of the 
interview and in contact with reality; was hyperactive and 
spoke almost shouting; was unable to explain why he did not 
seek treatment elsewhere if he was not feeling well for so 
many years; was not delusional or hallucinating; was not 
homicidal or suicidal; had an adequate affect; and was 
oriented in person, place and time.  The examiner gave the 
veteran a AXIS I diagnosis of cannabis abuse, by record, in 
apparent remission, a AXIS II diagnosis of obsessive-
compulsive and borderline personality features, and assigned 
him a Global Assessment of Function (GAF) score of 70-75.

The VA examined the veteran again in November 2004.  The 
examiner reviewed the veteran's claims folder and medical 
history.  A mental status examination found that the veteran:  
was adequately dressed and groomed; was alert and oriented 
times three; had a euthymic mood; had an affect that was full 
range; had good attention, concentration and memory; had 
clear and coherent speech; was not hallucinating, suicidal or 
homicidal; and, that he had fair insight and judgment.  The 
examiner found no impairment of thought processes or 
communication in the veteran.  The examiner gave the veteran 
an AXIS I diagnosis of no gross psychiatric disorder and 
assigned him a GAF score of 80.  Based on the veteran's 
history and records the examiner opined that the veteran did 
not meet the criteria for a formal neuropsychiatric 
condition.  As well, the examiner indicated that the veteran 
was first seen in August 1971 for a claimed psychiatric 
condition, and the treatment report from the August 1971 
examination did not describe any symptomatology that could be 
considered present during his military service or during the 
year after his discharge from military service.  Therefore, 
the examiner indicated that the veteran's claimed condition 
had no relation to his active military service.  

Finally, the record contains VAMC treatment reports dated 
between December 2004 and January 1996.  These treatment 
reports do not contain a diagnosis of a psychiatric disorder. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
psychiatric disorder.  As noted above, there is no current 
diagnosis of a psychiatric disorder, the available objective 
medical evidence shows no definite past diagnosis of a 
psychiatric disorder, and there is no evidence that any 
claimed psychiatric disorder is related to the veteran's 
active service.  The veteran's service medical records 
contain no complaints of, treatment for or diagnosis of a 
psychiatric disorder.  Although the record contains a 
treatment note dated in August 1971 that diagnosed the 
veteran with an anxiety disorder based on his history, this 
treatment note is dated more than one year after the 
veteran's discharge from service.  The remainder of the 
evidence in the claims folder does not support the veteran's 
contention that his claimed psychiatric condition is related 
to his active service.  The VA examined the veteran twice and 
in both instances the examiners did not relate the veteran's 
claimed psychiatric disorder to his active service.  In fact, 
in the most recent examination conducted in November 2004, 
the examiner found that veteran was currently experiencing no 
gross psychiatric disorder.  Therefore, based on the 
objective medical evidence of record, the veteran's claim for 
service connection for a psychiatric disorder is denied.

Service Connection for Arthritis

Review of the veteran's service medical records reveal no 
diagnosis of arthritis.  A note dated in January 1970 
indicates the veteran complained of pain in his first 
metatarsal joint that after treatment showed improvement.  
The veteran's separation examination in March 1970 showed no 
complaints of joint pain or arthritis.  

The post-service medical records contain a VAMC treatment 
report dated in May 1971 where the veteran presented with 
painful joints.  The veteran complained of pain in his 
shoulders, elbows, and wrists.  The examiner indicated that 
the veteran's joints were tender and that he had some fever.  
The examiner diagnosed the veteran with rheumatoid arthritis.  
Following treatment, the veteran was discharged in good 
condition. 

The VA examined the veteran in December 1971.  The examiner 
indicated that the veteran had no deformities in his 
extremities, and that his hip, knees, and ankles all had 
normal range of motion.  As well, the examiner indicated that 
the veteran's feet showed no evidence of inflammation of the 
joints.  The examiner's final opinion was that the veteran 
had no orthopedic disorder.

The record also contains treatment reports from the VAMC 
dated between August 1998 and May 2000.  These treatment 
reports contain complaints of back pain, but no diagnosis of 
arthritis or opinions relating diagnosed arthritis to the 
veteran's active service. 

The VA examined the veteran again in July 2000.  The examiner 
did not have the veteran's claims folder available at the 
time of the examination, but noted that the veteran claimed 
that one-year after he was discharged from service he was 
diagnosed with rheumatoid arthritis.  The examiner indicated 
that the veteran had been given an antinuclear antibody (ANA) 
test, a rheumatoid factor test, and an erythrocyte 
sedmentation rate test.  All of these tests showed normal 
findings.  At the examination, the veteran referred mild pain 
in the left wrist and discomfort in his knees and ankles when 
standing up.  The veteran reported no other symptomatology on 
joints of his upper and lower extremities.  The veteran also 
reported not having any severe bouts of pain in the past 
year, and that he had not seen any doctors due to his claimed 
arthritic condition.  The range of motion of the veteran's 
shoulders was measured and found abduction to 180 degrees, 
flexion to 180 degrees, and rotations of 90 degrees.  The 
range of motion of the veteran's elbows was measured and 
found flexion to 145 degrees and extension to -5 degrees.  
The range of motion of the veteran's wrists was measured and 
found flexion to 75 degrees and dorsiflexion to 60 degrees.  
The range of motion of the veteran's hips was measured and 
found flexion to 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees, and internal rotations to 40 degrees.  
Range of motion of the veteran's knees was measured and found 
flexion to 140 degrees and extension to 0 degrees.  The range 
of motion of the veteran's ankles was measured and found 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The examiner noted no painful motion in the range of motion 
measured.  The veteran had a normal gait cycle and no 
ankylosis.  The examiner indicated that there were no signs 
of inflammatory arthritis.  Finally an arthritic bone survey 
was performed that found no evidence of arthritis on the 
veteran's hands, shoulder, feet or knees.  

The VA examined the veteran a third time in November 2004.  
The examiner indicated that he reviewed the veteran's medical 
history and claims folder.  The veteran complained of pain in 
his joints, but indicated that he was not current taking any 
pain medications.  The veteran indicated that he did not 
visit any doctors in the past year due to his claimed joint 
condition.  The range of motion of the veteran's shoulders 
was measured and found abduction to 180 degrees, flexion to 
180 degrees, and rotations of 90 degrees.  The range of 
motion of the veteran's elbows was measured and found flexion 
to 145 degrees and extension to 0 degrees.  The range of 
motion of the veteran's wrists was measured and found flexion 
to 70 degrees and dorsiflexion to 70 degrees.  Range of 
motion of the veteran's knees was measured and found flexion 
to 140 degrees and extension to 0 degrees.  The range of 
motion of the veteran's ankles was measured and found 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The examiner noted no painful motion in the range of motion 
measured.  The examiner also indicated that the veteran was 
not additionally limited by pain, fatigue or weakness 
following repetitive use of his joints.  The veteran had a 
normal gait cycle and no ankylosis.  The examiner indicated 
that the veteran exhibited no constitutional signs of 
inflammatory arthritis.  After reviewing the veteran's claims 
folder and medical records the examiner found no evidence of 
treatment due to rheumatoid arthritis or for any other joint 
condition during service, or for more than one year after his 
discharge from service.  In the examiner's opinion, the 
veteran's currently claimed arthritis occurred more than one 
year after his discharge from service and was due to the 
natural process of aging. 

Finally, the medical evidence of record contains VAMC 
treatment reports dated between January 1996 and December 
2004.  These reports contain complaints of and treatment for 
joint pain, but do not contain any etiology opinions relating 
the veteran's joint pain to his active service. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
arthritis.  As noted above, the veteran was not treated for 
or diagnosed with arthritis during his active service.  As 
well, the veteran was not treated for or diagnosed with 
arthritis within a year following his discharge from active 
service.  A VAMC treatment record dated in May 1971 did 
diagnose the veteran with rheumatoid arthritis based on his 
history, but subsequent VA examinations have found no 
evidence of rheumatoid arthritis.  Although the veteran is 
currently diagnosed with arthritis in his hips, back and 
hands, the medical opinions of record do not establish a 
relationship between his currently diagnosed arthritis and 
his active service.  The examiner in the most recent VA 
medical examination indicated that the veteran's currently 
diagnosed arthritis was due to the natural aging process and 
not his active service.  Therefore, based on the objective 
medical evidence of record, the veteran's claim for service 
connection for arthritis is denied. 

Conclusion 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claims, the claim of service connection for a 
psychiatric disorder and the claim of service connection for 
arthritis are denied.  The application of the reasonable 
doubt doctrine is, therefore, not warranted in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for arthritis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


